Citation Nr: 0115682	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  99-12 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 
1996, for an award of service connection for a psychiatric 
disorder classified as mood disorder with depression

2.  Entitlement to an effective date earlier than July 15, 
1996, for an award of service connection for Reiter's 
syndrome.

3.  Entitlement to an effective date earlier than July 15, 
1996, for a total disability rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
January 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of June 1998, and April 1999.  
By the June 1998, rating decision, the VA Regional Office in 
Wichita, Kansas, granted service connection for mood disorder 
with depression and assigned a disability evaluation of 
70 percent from July 15, 1996; the decision also granted 
service connection for Reiter's syndrome with a disability 
evaluation of 60 percent effective July 15, 1996.  By the 
April 1999, rating decision, the Des Moines, Iowa, Regional 
Office (RO) assigned a total rating based on individual 
unemployability due to service-connected disabilities, 
effective July 15, 1996.  The veteran has appealed the 
effective dates assigned for service connection for Reiter's 
syndrome and the psychiatric disability, mood disorder with 
depression, and the total rating based on individual 
unemployability.  He argues that the awards should have been 
effective from separation.  The veteran testified at a 
hearing on September 28, 1999, at the VA Regional Office in 
Sioux Falls, South Dakota, in connection with his appeal as 
to these issues.  


FINDINGS OF FACT

1.  Correspondence which may be construed as an informal 
original claim for service connection for Reiter's syndrome 
and a psychiatric disability was received on April 5, 1996.  

2.  The veteran's initial informal claim for a total rating 
based on individual unemployability based on service-
connected disabilities was received on April 5, 1996.  

3.  At no time before April 5, 1996, did the veteran have 
either a single service-connected disability ratable at 
60 percent, or a service connected disability ratable at 
40 percent with sufficient additional service-connected 
disability to raise the combined rating to 70 percent or 
higher.  


CONCLUSIONS OF LAW

1.  An effective date of April 5, 1996, but not earlier, is 
warranted for an award of service connection for Reiter's 
syndrome.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2000).  

2.  An effective date of April 5, 1996, but not earlier, is 
warranted for an award of service connection for mood 
disorder with depression.  38 U.S.C.A. §§ 1155, 5107, 5110, 
7104 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(2000).

3.  An effective date of April 5, 1996, but not earlier, is 
warranted for an award of a total rating based on individual 
unemployability.  38 U.S.C.A. §§ 1155, 5107, 5110, 7104 (West 
1991); 38 C.F.R. §§ 3.400, 4.15 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

The veteran filed an original claim for VA disability 
compensation in March 1991 wherein he requested service 
connection for a number of orthopedic disorders as well as 
hemorrhoids and otitis media.  A VA examination was performed 
in April 1991 in connection with the claim.  By a rating 
decision of May 20, 1991, the RO granted service connection 
for chronic neck pain with limitation of motion, rated 
20 percent disabling; chronic left periscapular pain with 
limitation of motion, rated 20 percent disabling; hemorrhoids 
with pruritus ani, rated 10 percent disabling; chronic low 
back pain with limitation of motion and sciatica symptoms, 
rated 10 percent disabling; and right knee strain, rated 
noncompensable.  The combined rating was 50 percent, 
effective from January 30, 1991, the day following separation 
from service.  

On November 3, 1993, the RO reviewed additional service 
connection issues that had been deferred in May 1991.  The RO 
granted service connection for status post left lateral 
meniscectomy anterior cruciate ligament reconstruction, with 
scar, rated 10 percent disabling; and for bilateral chronic 
otitis externa with intermittent tinnitus, rated 
noncompensable.  These awards did not affect the combined 
rating of 50 percent in effect for service-connected 
disabilities.  

In February 1996, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he indicated that he 
wished to "reopen my claim on my 10 percent condition of the 
skeletal system."  He claimed that the condition had gotten 
worse.  A VA examination of the spine was performed later 
month.  By a rating decision of March 12, 1996, the 
10 percent rating for chronic low back pain with limitation 
of motion and sciatica symptoms was confirmed and continued.  

By a letter received on April 5, 1996, the veteran requested 
evaluation of his "disability rating."  He expressed 
displeasure with the VA Medical Center in Sioux Falls, South 
Dakota, for diagnosing him with hypochondria and Munchausen's 
disease when in fact he had a disease process directly 
connected to the HLA-B27 histocompatibility antigen.  He 
complained that his musculoskeletal pain, gastrointestinal 
upset and bleeding, Raynaud's phenomenon, depression and 
physical exhaustion had been disregarded as manifestations of 
his mind.  He stated that although he had been under 
treatment at the VA Medical Center in Kansas City, Missouri, 
"abuse" at Sioux Falls had prevented him from seeking the 
medical attention he needed.  He complained that as a result 
of the HLA-B27 disorder he suffered from eye pain as well as 
daily muscle and joint pain involving the hands, feet, neck, 
shoulders, back, hips and thighs and also experienced 
exhaustion, feelings of rage and depression.  He claimed that 
for a number of years he had been plagued with 
gastrointestinal upsets and digestive problems.  

A comprehensive VA examination was performed in April 1996.  
On the "spine" portion of the examination, the veteran 
related that he had been told previously that he may have 
ankylosing spondylitis.  The examination was essentially 
negative.  On the joints portion of the examination, the 
diagnosis was no abnormality of the joints except for slight 
pain on pressure over the left knee.  On the bones portion of 
the examination, the veteran stated that in 1991 a possible 
fibromyalgia had been diagnosed because of chronic pain and 
aching in various muscles of the body.  There had been no 
particular findings related to this until recently, when 
serological studies had indicated a possible autoimmune 
problem and spondylosing arthritis had been diagnosed.  At 
the present time he was being treated for uveitis with 
Prednisone.  The joints and muscles appeared normal and there 
was no diagnosis.  On a muscles examination, the veteran gave 
a history of chronic muscle pain diagnosed variously as 
myositis or myalgia.  The diagnosis was history of some type 
of bizarre intermittent painful episodes variously considered 
Reiter's syndrome, myositis or myalgia.  

A rating decision of May 29, 1996, continued the 20 percent 
rating for chronic neck pain with limitation of motion, the 
10 percent rating for the left knee, and the 20 percent 
rating for left periscapular pain.  The rating board 
increased the noncompensable rating for right knee strain to 
10 percent from June 1, 1996, decreased the 10 percent rating 
for hemorrhoids to noncompensable from June 1, 1996, and 
decreased the 10 percent rating for low back pain with 
sciatica symptoms to noncompensable from June 1, 1996.  The 
combined rating for service-connected disabilities remained 
at 50 percent.  The RO notified the veteran of these 
determinations by a letter dated June 6, 1996.  

On June 5, 1996, the RO received outpatient treatment records 
from the VA Medical Center in Kansas City covering the period 
from February through April 1996.  The records refer to 
treatment for uveitis and a history of fibromyalgia and 
multiple musculoskeletal complaints recently diagnosed as 
ankylosing spondylitis.  These records were received in 
response to an April 17, 1996, RO request for outpatient 
treatment records dated from April 1, 1995, to the present.  

On July 15, 1996, the veteran submitted a request to "reopen" 
his claim for medical conditions listed in an attached 17-
page statement consisting of a left knee disorder and 
"incomplete Reiter's syndrome/ankylosing spondylitis, and 
associated disorders AD (HLA-B27 Positive)."  As 
manifestations of the latter, the veteran itemized a number 
of symptoms and complaints due to arthritis, eye pathology, 
gastrointestinal pathology, liver pathology and psychiatric 
symptoms.  He claimed to be unemployable as a result of these 
disorders.  

By a rating decision of September 6, 1996, the RO continued 
the current 10 percent rating for a left knee disorder and 
found the claim for service connection for Reiter's syndrome 
to be not well grounded.  The veteran submitted a notice of 
disagreement with both determinations, and a statement of the 
case was issued.  In November 1996, the RO received the 
report of an April 1991 VA hospitalization for observation 
for panic attacks.  It was reported that the veteran had been 
unemployed for 2 1/2 months with a number of musculoskeletal 
complaints.  After a discussion with a rheumatologist, the 
veteran was discharged with a diagnosis of somatization 
disorder.  No medical basis for his discomfort could be 
found, and it was felt that perhaps the stresses in his life 
were causing him to have the musculoskeletal complaints.  The 
diagnosis on Axis I was somatization disorder.  The Axis II 
diagnosis was antisocial traits, rule out panic attacks.  The 
Axis III diagnosis was cervical and left knee arthritis, rule 
out fibromyositis.  Also received were VA outpatient 
treatment records dated from April 1992 to November 1993 
referring to various psychiatric and musculoskeletal 
complaints.  

By rating decision of January 16, 1997, service connection 
was denied for fibromyalgia and an acquired psychiatric 
condition.  

In a February 1997 statement, a staff psychologist at the VA 
Medical Center in Kansas City reported that he had treated 
the veteran since April 1996 for a mood disorder associated 
with his medical condition, dysthymia, and problems of 
adjustment.  It appeared to the psychologist that most of the 
veteran's psychiatric and somatic symptoms dated from the 
time of the veteran's military service.  The physical and 
psychiatric manifestations had rendered the veteran unable to 
complete his education, and he had had only marginal success 
in establishing a productive daily routine, develop new 
social relationships or make progress toward occupational 
adjustment.  

By rating decision of March 26, 1997, service connection was 
denied for fibromyalgia and for a nervous condition, 
currently diagnosed as mood disorder, depression.  

In a May 1997, J. E. Gracheck, DO, expressed the opinion 
that, from a review of the veteran's medical records, it 
would appear that the veteran had first had symptoms of 
Reiter's syndrome starting in July 1981 with non-gonococcal 
urethritis, that he was again affected with non-gonococcal 
urethritis in June 1985, and that a further diagnosis of 
uveitis was made in 1996.  He considered the combination of 
arthritis, uveitis and urethritis to be consistent with 
Reiter's syndrome and noted that fibromyalgia and a positive 
Epstein-Barr Virus consistent with chronic fatigue syndrome 
had also been diagnosed.  He expressed the opinion that the 
veteran had a service-related illness dating from 1981 which 
would be consistent with Reiter's syndrome.  

A May 1997 statement from W. S. Baker, M.D., expressed the 
opinion that the veteran was severely and persistently 
impaired by a nervous condition known as depersonalization 
neurosis.  Dr. Baker commented that the VA had failed to 
connect the veteran's emotional pain to his years of military 
service or acknowledge that the mental condition was clearly 
a service-connected acquired psychiatric condition.

The veteran testified at a hearing on July 11, 1997, in 
connection with an appeal of the denial of service connection 
for a psychiatric disorder.  At the hearing he submitted an 
additional statement from Dr. Baker and additional 
miscellaneous evidence.  In September 1997, the hearing 
officer confirmed and continued the prior denial of service 
connection for a psychiatric disorder.  

In September 1997 the veteran submitted additional copies of 
service medical records containing entries dated in 1989 
referring to various disorders, including low back strain, 
irritable bowel syndrome, somatization, neurosis and 
irritable bowel syndrome.  On November 17, 1997, a rating 
decision denied service connection for irritable bowel 
syndrome and Vitamin B12 deficiency.  

The veteran underwent a VA examination for compensation 
purposes in December 1997.  On the reports for the 
examinations conducted, the diagnoses were chronic recurrent 
urethritis secondary to Reiter's syndrome and chronic 
multiple arthritic changes secondary to Reiter's syndrome. 

By a rating decision of March 9, 1998, the current ratings 
for the veteran's service-connected disabilities were 
confirmed and continued.  

In March 1998 the veteran submitted a large quantity of 
additional medical evidence containing highlighted 
annotations.  In addition to duplicates of previously 
submitted documents, the material included an October 1997 
statement from a VA staff psychologist.  An April 1998 
statement from R. Hernandez who had provided room and board 
to the veteran in her home from January 1994 to 1998 
described psychiatric symptoms experienced by the veteran.  
An April 1997 statement from Dr. Baker was enclosed.  VA 
outpatient treatment records dated in February 1997 included 
statements from a VA physician to the effect that 
fibromyalgia for which the veteran had been treated was later 
diagnosed as Reiter's syndrome.  

The veteran underwent a VA examination for compensation 
purposes in May 1998.  On examination to determine whether 
the veteran had fibromyalgia, the diagnosis was Reiter's 
syndrome.  The examiner noted that the findings during 
service were inconclusive for Reiter's syndrome and that the 
veteran did not have fibromyalgia.  On examination of the 
intestines, the diagnosis was irritable bowel syndrome.  On 
psychiatric evaluation, the Axis I diagnoses were major 
depression, depersonalization neurosis, and mood disorder 
secondary to fibromyalgia and Reiter's syndrome.  The degree 
of incapacity due to psychiatric disease was found to be 
marked, and the veteran was found to be incapable of 
persisting regularly and reliably at simple tasks or holding 
a job.  

The veteran testified at a hearing at the RO on April 23, 
1998.  In a decision dated June 18, 1998, the hearing officer 
granted service connection for Reiter's syndrome and 
evaluated the condition as 60 percent disabling; granted 
service connection for a psychiatric disability, a mood 
disorder with depression, and evaluated that condition as 
70 percent disabling; and also granted service connection for 
irritable bowel syndrome and evaluated is as 10 percent 
disabling.  This resulted in a combined rating of 90 percent 
for service-connected disabilities from July 15, 1996.  

In July 1998 the veteran filed a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability.  Following additional development of the 
evidence, including a VA examination performed in November 
1998, the RO on April 8, 1999, assigned a total disability 
rating based on individual unemployability, and also made 
that rating retroactive to July 15, 1996.  

The veteran testified at another hearing before a hearing 
officer on September 28, 1999.  He alleged that the 
symptomatology now attributed to Reiter's syndrome had been 
present in 1991 and had been misdiagnosed.  He claimed that 
the triad of symptoms that constitutes Reiter's syndrome had 
been present since the early 1980's and resulted in his being 
medically discharged from service.  

II.  Analysis--Effective Date for Service Connection for 
Reiter's 
Syndrome and Psychiatric Disability 

The selection of July 15, 1996, as the effective date of the 
awards of service connection for Reiter's syndrome and a 
psychiatric disorder reflects application of 38 U.S.C.A. 
§ 5110 and its implementing VA regulation, 38 C.F.R. § 3.400 
(2000), which govern the assignment of effective dates of VA 
benefit awards.  The language of § 5110(a) contains the 
following general provision regarding effective dates:  

Unless specifically provided 
otherwise..., the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase of 
compensation...shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

With respect to compensation awards specifically, subsection 
(b)(1) of § 5110 provides as follows:  

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

If a claim is not received within one year after discharge or 
release, the award shall be effective from the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2000).   

Under these rules, the veteran is potentially eligible for an 
earlier effective date for service connection for Reiter's 
syndrome, and a psychiatric disorder, or both, if it can be 
found that a claim was filed before July 15, 1996.  In order 
for benefits to be paid or furnished to any individual under 
the laws administered by the Secretary, the law requires that 
a specific claim in the form prescribed by the Secretary must 
be filed.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. 
§ 3.151(a) (2000).  Upon request made in person or in 
writing, the Secretary shall furnish, free of expense, all 
such printed instructions and forms as may be necessary in 
establishing the claim.  38 U.S.C.A. § 5102 (West 1991); see 
also 38 C.F.R. § 3.155(a) (2000).  Informal claims are also 
recognized.  The Court has held that a claim "means a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit," Brannon v. West, 12 Vet. App. 32 
(1998); 38 C.F.R. § 3.1(p) (2000).  Under VA regulations "any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2000).  

It is therefore relevant that in his April 5, 1996, request 
for reevaluation of his disability rating, the veteran cited, 
as the basis for the request for increase, complaints that 
included a number of additional symptoms shown by later 
evidence to be manifestations of his psychiatric disability 
or Reiter's disease, including the presence of the HLA-B27 
antigen, gastrointestinal symptoms, depression and 
exhaustion.  The fact that service connection was not 
specifically mentioned does not preclude recognition of this 
document as a service connection claim inasmuch as the 
veteran clearly considered the symptoms to be manifestations 
of the musculoskeletal disorder for which service connection 
was already in effect.  Favorable action on the claim would 
necessarily entail an expansion of the service connection 
award to encompass the additional symptoms; consequently, the 
veteran's allegations had the effect of raising an 
inextricably intertwined service connection claim.  Likewise, 
the inclusion of depression and exhaustion as claimed 
manifestations of service-connected disability constituted an 
implicit request for service connection for the disorder 
which was manifested by those symptoms as well.  The April 5, 
1996, document is thus entitled to acceptance as an informal 
original claim for service connection for Reiter's syndrome 
and the psychiatric disability.  The fact that the medical 
term "Reiter's syndrome" had not yet been introduced into the 
medical record is irrelevant since that diagnosis was 
subsequently documented during the pendency of the claim.  

In response to the April 5, 1996, request, the RO denied 
increased ratings for a number of service-connected 
disabilities in May 1996 and furnished prompt notification of 
these determinations to the veteran.  The veteran did not 
submit a document specifically identified as a notice of 
disagreement within the one-year period allowed by law.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2000).  However, 
notwithstanding the denial of increased ratings claims, the 
issues of entitlement to service connection for Reiter's 
syndrome and depression remained in a pending status as 
inextricably intertwined issues.  Supporting medical evidence 
showing a diagnosis of uveitis, among other symptomatology, 
was received the following month, and the veteran's statement 
detailing the manifestations of Reiter's syndrome was 
received in July 1996.  

The existence of a pending claim received on April 5, 1996, 
requires the revision of the effective date of the awards for 
Reiter's syndrome and a psychiatric disorder from that date 
but no earlier.  No document capable of being construed as an 
informal claim for service connection for either disability 
was received before April 5, 1996.  It is noteworthy that a 
claim for a rating above 10 percent for a disability of the 
skeletal system was received on February 7, 1996.  This claim 
was rightly construed by the RO as a claim for increase for 
the back only since it did not contain language suggesting an 
intent to apply for service connection for additional 
pathology.  

It should be pointed out that in some cases the date of a VA 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital will be accepted as 
the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(1) (2000).  However, these provisions operate only 
after a formal claim for compensation has previously been 
allowed (in which case the issue is entitlement to a higher 
rate of compensation) or when a formal claim for compensation 
has been disallowed for the reason that service-connected 
disability is not compensable in degree.  See Servello v. 
Derwinski, 3 Vet.App. 196, 199-200 (1992).  This regulation 
does not apply where service connection has not been granted.  
The fact that the veteran has received extensive outpatient 
evaluation and treatment over the years is of no value to him 
in establishing the presence of a service connection claim 
before April 5, 1996.  

The veteran seeks to establish entitlement to service 
connection for these disorders  for the entire period since 
service on the theory that Reiter's syndrome and a 
psychiatric disorder have been in existence since service.  
The very grant of service connection for these conditions 
constitutes a recognition that they are related to service, 
however, that is essentially irrelevant to the appeal.  
Regardless of whether a disability which would have qualified 
for service connection existed before April 5, 1996, 
compensation is not payable until entitlement has been 
adjudicated in accordance with the procedural and evidentiary 
requirements established by law.  The first such requirement 
is the filing of a claim which is supportable by medical 
evidence.  Unless such claim is filed within the first year 
after separation from service, entitlement begins on the date 
the claim is received and no earlier.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2000).  

The Court has made it plain that an original service 
connection claim must satisfy the regulatory requirements.  
The claim must be explicit.  "[T]he Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed."  Brannon v. West, 12 
Vet. App. 32, 34 (1998); see also Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995) (BVA is not required to do a 
'prognostication' but to review issues reasonably raised.)  
Before the VA can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  The mere 
presence of the medical evidence does not establish an intent 
on the part of the veteran to seek service connection for the 
condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993); Brannon, Id., 
at 34 (medical evidence alone cannot raise an initial claim 
for service connection.).  

The Court has also made it plain that the date of the filing 
of such claim is controlling in determinations as to 
effective dates.  See  Lalonde v. West, 12 Vet. App. 377, 380 
(1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); 
Washington v. Gober, 10 Vet. App. 391 (1997); and Wright v. 
Gober, 10 Vet. App. 343 (1997).  In Lalonde, the Court 
stated:  

The Court understands the appellant's feelings of 
entitlement to an earlier effective date based on 
those records.  However, the effective date of an 
award of service connection is not based on the 
date of the earliest medical evidence demonstrating 
a causal connection, but on the date that the 
application upon which service connection was 
eventually awarded was filed with VA. 

Consequently, a subsequent medical conclusion that the 
diseases in question have been present since service is of no 
legal consequence in determining whether retroactive 
entitlement is warranted since the existence of qualifying 
disability does not by itself give rise to entitlement.  

The veteran claims that his entitlement would have been 
established earlier had the VA not misdiagnosed his condition 
for many years.  The record before the Board is inadequate to 
support a finding of negligence, fault, impropriety or 
inadequacy in any aspect of the veteran's evaluation and 
treatment at VA facilities, nor is the Board qualified to 
draw any conclusions as to the reason why Reiter's disease 
and secondary depression were not diagnosed at some earlier 
date.  That issue need not be resolved for purposes of the 
present appeal because even if Reiter's disease had been 
diagnosed earlier, the veteran's entitlement to compensation 
based on such diagnosis would have been contingent of the 
filing of a claim.  It is not possible to determine after the 
fact and without speculation when the medical findings first 
would have supported a diagnosis of Reiter's syndrome or when 
the veteran might have filed a claim based on such diagnosis.  

The decision herein is not affected by a significant change 
in the law that has become effective during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA) which, among other 
changes, eliminates the concept of a well-grounded claim, 
redefines VA obligations with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  Since the RO has not yet 
considered whether additional notification or development 
actions are required under the VCAA, it would ordinarily be 
potentially prejudicial to the veteran for the Board to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In the present case, however, it is the law which is 
dispositive of the issue on appeal, not the facts.  
Therefore, with respect to veteran's claimed entitlement for 
the period before April 5, 1996, the appeal is without legal 
merit and consideration under the provisions of the VCAA 
would not change that result.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

III.  Analysis--Effective Date for
Total Rating Based on Individual Unemployability

A total rating based on individual unemployability due to 
service-connected disabilities is assigned when the evidence 
shows that a veteran is precluded from obtaining or 
maintaining gainful employment consistent with his education 
and occupational experience by reason of service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a) (2000).  
However, before the question of employability can be 
considered, the claimant must meet the preliminary 
requirement of establishing that his service-connected 
disabilities satisfy the criteria established by regulation.  
Under § 4.16(a) those criteria are met when one disability is 
ratable at 60 percent or more, or when two or more 
disabilities are ratable at 40 percent or more, with 
sufficient additional disability to raise the combined rating 
to 70 percent or more.  

The effective date of an award of an increased disability 
rating, including a rating based on individual 
unemployability, is the earliest date from which it is 
ascertainable that an increase in disability occurred, if the 
application for an increase is received within one year from 
the date of the increase.  38 U.S.C.A. § 5110(b)(2) (West 
1991); see Hurd v. West, 13 Vet. App. 499 (2000); Hazan v. 
Gober, 2 Vet. App. 511 (1997).  

In the present case, the Board has recognized the reasonable 
plausibility that the veteran's letter of April 5, 1996, can 
be construed as an original, albeit quite informal, claim for 
service connection for Reiter's syndrome and a psychiatric 
disorder classified as depression or mood disorder.  The 
disabilities recognized by the RO as entitling the veteran to 
an individual unemployability rating consist primarily of 
those two disorders.  The revision of the effective dates of 
the awards of service connection for Reiter's disease and a 
psychiatric disorder as April 5, 1996, requires a 
corresponding revision of the individual unemployability 
rating from that same date.  

The veteran's entitlement to a further revision of the 
effective date for an individual unemployability rating for 
any period before April 5, 1996, is controlled by the date of 
receipt of the claim for and by the ratings then in effect 
for his service-connected disabilities.  With respect to a 
claim, the Court has held that "when an RO is considering a 
rating increase claim from a claimant whose schedular rating 
meets the minimum criteria of section 4.16(a) and there is 
evidence of service-connected unemployability in the 
claimant's claims file...evaluation of that rating increase 
must also include an evaluation of a reasonably raised claim 
for [an individual unemployability] rating."  Roberson v. 
Principi, No. 00-7009 (Fed. Cir. May 29, 2001), Norris v. 
West, 12 Vet. App. 413, 421 (1999); see also Coyalong v. 
West, 12 Vet. App. 524, 531 (1999) ("If the veteran has a 
certain level of schedular rating for a service-connected 
disability or disabilities and if the veteran presents 
evidence that he is unable to secure a substantially gainful 
occupation as a result of a service-connected disability, he 
may be entitled to a TDIU rating pursuant to 38 C.F.R. § 
4.16(a), which is a 100% rating.").  

In this case, the record contains little, if any evidence of 
unemployability before April 5, 1996.  At various times the 
veteran reported he was working or attending school, and a 
court order of June 1992 noted that he had testified as to 
his employability.  Furthermore, at no time before that date 
did the veteran meet the schedular criteria for an individual 
unemployability rating set forth in 38 C.F.R. § 4.16(a).  
There is authorization in the law for the assignment of an 
individual unemployability on an extrachedula basis under 38 
C.F.R. § 3.321(b)(1) but the Court has held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, under the circumstances of this case, there is 
nothing of record which can be construed as an informal claim 
before April 5, 1996, which would provide a legal basis for 
meeting the § 4.16 standards for a total rating based on 
individual unemployability.  

The Board therefore finds that an effective date of April 5, 
1996, is warranted for the veteran total rating based on 
individual unemployability but that the claim for an 
effective date before April 5, 1996, is without legal merit.  
Since it is the law which is dispositive of the issue rather 
than the facts, the appeal is without legal merit.  
Therefore, the appeal is denied to that extent and 
consideration under the provisions of the VCAA would not 
change that determination.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

An earlier effective date of April 5, 1996, for an award of 
service connection and a compensable rating for Reiter's 
syndrome is granted, and the appeal is allowed to that 
extent.  

An earlier effective date of April 5, 1996, for an award of 
service connection and a compensable rating for mood disorder 
with depression is granted, and the appeal is allowed to that 
extent.

An earlier effective date of April 5, 1996, for an award of a 
total rating based on individual unemployability due to 
service-connected disabilities is granted, and the appeal is 
allowed to that extent.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



